              Case 2:18-cr-00422-SMB Document 1277 Filed 09/03/21 Page 1 of 2


                                       DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Susan M. Brnovich               Date: September 3, 2021
USA v. Lacey et al                                Case Number: CR-18-00422-PHX-SMB
Assistant U.S. Attorneys: Andrew Stone, Peter Kozinets, Margaret Perlmeter, Kevin Rapp,
Reginald Jones and Daniel Boyle
Defendant-1: Michael Lacey, Released – Present
Attorney for Defendant (1): Paul Cambria, Jr., Retained
Defendant-2: James Larkin, Released – Present
Attorney for Defendant (2): Thomas Bienert, Jr. and Whitney Bernstein, Retained
Defendant-3: Scott Spear, Released-Present
Attorney for Defendant (3): Bruce Feder, Retained
Defendant-4: John Brunst, Released-Present
Attorney for Defendant (4): Gary Lincenberg, Retained
Defendant-6: Andrew Padilla, Released - Present
Attorney for Defendant (6): David Eisenberg, CJA Appointment
Defendant-7: Joye Vaught, Released – Present
Attorney for Defendant (7): Joy Bertrand, CJA Appointment

JURY TRIAL – DAY 3:
9:10 a.m. Court is in session. Counsel and defendants are present. The jury panel is not present. The
Court is advised that Jurors No. 18 and 33 would like to address the Court. 9:16 a.m. Juror No. 33 is
present and addresses the Court. 9:18 a.m. Juror No. 33 is excused from the courtroom. 9:20 a.m. Juror
18 is present and addresses the Court. 9:23 a.m. Juror No. 18 is excused from the courtroom. Upon
agreement from counsel, Jurors No. 33 and 18 are excused. Discussion held regarding remaining jurors
and remaining strikes. 9:34 a.m. Court is in recess.

9:56 a.m. Court reconvenes. Counsel and defendants are present. The Court is advised that there are no
Batson challenges. 10:47 a.m. The jury is present. Seventeen (17) jurors are seated. The remaining panel
members are dismissed. The jury is sworn 10:54 a.m. The jury exits the courtroom and Court remains in
session. Matters discussed. 11:24 a.m. Court is in recess.

11:45 a.m. Court reconvenes. Counsel and defendants are present. The jury is present. Preliminary Jury
instructions are read. 12:08 p.m. Court is in recess.

1:15 p.m. Court reconvenes. Counsel and defendants are present. The jury is present. The Government
presents opening statements. 3:08 p.m. Court is in recess.

3:26 p.m. Court reconvenes. Counsel and defendants are present. The jury is not present. The
defendants’ oral motion for declaration of mistrial is argued to the Court. The matter is taken under
advisement pending a written motion. The Government is directed to provide the Court with a statement
from the professor and the statement from the mother. Defendants are directed to file their written motion
no later than Monday, September 6, 2021.
              Case 2:18-cr-00422-SMB Document 1277 Filed 09/03/21 Page 2 of 2

 USA v. Lacey et al                                                        Date: September 3, 2021
 Case Number: CR-18-00422-PHX-SMB                                                        Page 2 of 2



4:10 p.m. Court is in recess until 9:00 a.m. on September 8, 2021.




 Court Reporter Linda Schroeder-Willis (AM)                          TD: 4 hrs 12 mins
                Christine Coaley (PM)                                Start: 9:10 AM
 Deputy Clerk Elaine Garcia                                          Stop: 4:10 PM




                                               Page 2 of 2
